United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-704
Issued: October 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal from the October 28, 2009 decision
of the Office of Workers’ Compensation Programs denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision of the Office was issued on November 5, 2008, denying
appellant’s claim for an increased schedule award. The Board lacks jurisdiction to review the
merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
The Office accepted appellant’s September 23, 2007 traumatic injury claim for fractures
of the left wrist and ankle. On March 19, 2008 appellant requested a schedule award.
In a July 7, 2008 report of a second opinion examination, Dr. George Varghese, a Boardcertified physiatrist, provided examination findings and an impairment rating pursuant to the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Referring to Table 16-28, he concluded that appellant had a two
percent impairment for both flexion and extension in the left upper extremity. Under Table 1631, Dr. Varghese found a one percent impairment for both radial and ulnar deviation, for a total
range of motion impairment of six percent. Noting that appellant had no strength or sensory
deficit in the left upper extremity, he assigned a left upper extremity impairment of six percent.
Referring to Table 17-11 Dr. Varghese determined that appellant had a seven percent impairment
of the left lower extremity for dorsiflexion.
In a July 25, 2008 report, the district medical adviser concurred with Dr. Varghese’s
findings. He opined that appellant had a six percent left upper extremity impairment and a seven
percent left lower extremity impairment. The date of maximum medical impairment was
July 7, 2008.
In an August 8, 2008 decision, the Office granted appellant schedule awards for a six
percent left upper extremity impairment and a seven percent left lower extremity impairment.
The period of the awards was from July 7, 2008 to April 5, 2009.
On September 26, 2008 appellant requested reconsideration. In a September 19, 2008
report, Dr. William O. Hopkins, a Board-certified orthopedic surgeon, provided a history of
injury, examination findings and an impairment rating pursuant to the fifth edition of A.M.A.,
Guides. Range of motion measurements for the wrists were as follows: flexion -- 74 degrees on
the right as compared to 44 degrees on the left; extension -- 72 degrees on the right, 78 degrees
on the left; radial deviation -- 33 degrees on the right, 17 degrees on the left; ulnar deviation -- 38
degrees on the right, 43 degrees on the left; supination -- 90 degrees bilaterally; pronation -- 82
degrees on the right, 78 degrees on the left. Sensory examination revealed numbness extending
from the palmar side of the left thumb distally into the thumb, involving both the radial and ulnar
segments. There was diminished two-point sensation, as well as numbness by sharp point
perception in the left little finger. Two-point discrimination in the left thumb was reduced to
seven millimeters involving the distal segment, both radial and ulnar. Two-point discrimination
in the little finger was five millimeters over the entire digit. Pinch strength on the Jaymar
dynomanometer on the right side was 4.9 kilograms and left 4.3 kilograms, followed by 5.1
kilograms on the right and 4.3 kilograms on the left and then followed by 5.12 kilograms on the
right and 4.4 kilograms on the left. Jaymar dynomanometer grip strength on the right was 31
kilograms followed by 31 kilograms, followed by 32 kilograms. The left was 19 kilograms,
followed by 20 kilograms, followed by 19 kilograms. He noted significant interosseous atrophy
in the left hand as compared to the right, particularly involving the first dorsal interosseous
muscle.

2

Examination of the left lower extremity revealed decreased range of motion.
Dorsi-extension on the right was 90 degrees and 85 degrees on the left. Plantar flexion was 24
degrees on the right and 10 degrees on the left. Eversion at the ankle was 50 degrees on the right
and 34 degrees on the left. There was tenderness over the tibialis anterior and peroneal tendon
levels. Tip toe balance seemed impaired on the left as compared to the right.
Dr. Hopkins stated that appellant’s “disability factors in the left wrist and hand” were loss
of motion, loss of strength and loss of sensation with pain. Disability factors in the left lower
extremity were loss of motion at the ankle and pain on use. Referring to Table 16-5 and 16-31 of
the fifth edition of the A.M.A., Guides, Dr. Hopkins concluded that appellant had 3.5 percent
extremity loss of function in the left wrist for flexion and 2.9 percent loss of function for radial
deviation. He assigned a one percent rating for a small amount of loss of motion and pronation,
for a total rating of 6.5 percent for loss of motion. For sensory loss in the thumb involving both
ulnar and radial nerves, Dr. Hopkins concluded that appellant had a 25 percent loss of sensation
in the thumb, which was a 10 percent loss to the hand or a 9 percent upper extremity loss. Under
Tables 16-3 and 16-34, he found a 10 percent extremity loss secondary to grip and lateral pinch
loss. Dr. Hopkins concluded that appellant had a total left upper extremity loss of 36.4 percent.
Referring to Table 17-11, Dr. Hopkins extrapolated that appellant had a 15 percent
impairment of the left lower extremity secondary to motion loss. He stated that she did have
some loss of eversion and inversion of the ankle joint, which is not listed as a disability factor
and which I do not think is significant. Dr. Hopkins equated mild weakness to an estimated 20
percent loss of function in the left lower extremity secondary to her articular fraction of the ankle
involving both tibia and fibula with resultant loss of motion and pain on use.
In an October 25, 2008 report, the district medical adviser stated that Dr. Hopkins failed
to properly explain the left upper extremity rating for weakness pursuant to page 508 of the
A.M.A., Guides, misused Table 16-34 and incorrectly correlated grip strength rating with Table
16-3. The medical adviser determined that Dr. Hopkins’ impairment rating of the left lower
extremity was improper under the A.M.A., Guides as it was an estimate. He opined that
Dr. Hopkins’ report was not an acceptable basis for modification of the prior schedule award.
By decision dated November 5, 2008, the Office denied modification of the August 5,
2008 decision, finding that the weight of the medical evidence was represented by
Dr. Varghese’s July 7, 2008 report.
On October 2, 2009 appellant again requested reconsideration, contending that she had
greater impairment in accordance with Dr. Hopkin’s September 19, 2008 report. She alleged
that Dr. Varghese failed to perform a thorough examination and did not address pain or sensory
changes. Appellant described pain which prevented her from performing massages, teaching
Yoga classes or performing other daily tasks. She asserted that she had not been treated fairly.
Appellant submitted a curriculum vitae for Dr. Varghese; an article from the employing
establishment’s website concerning schedule awards; copies of photographs of her left wrist and
a copy of a previously submitted operative report dated October 2, 2007. She also provided a
December 15, 2008 letter from Dr. Hopkins in which he asked the Office to identify how he had
erred in his impairment rating.

3

By decision dated October 28, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant merit futher review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6
ANALYSIS
In her October 2, 2009 request for reconsideration, appellant described pain which
prevented her from performing massages, teaching Yoga classes or performing other daily tasks;
alleged that Dr. Varghese failed to perform a thorough examination and did not address pain or
sensory changes and asserted that she had not been treated fairly. She did not allege or
demonstrate, that the Office erroneously applied or interpreted a specific point of law.
Additionally, appellant did not advance a relevant legal argument not previously considered by
the Office. Consequently, she is not entitled to further review of the merits based on the first and
second requirements under section 10.606(b)(2).
Appellant provided a copy of an October 2, 2007 surgical report, which was previously
received and considered by the Office. Evidence that repeats or duplicates evidence already in
the case record has no evidentiary value and does not constitute a basis for reopening a claim for
merit review.7
Appellant submitted a December 15, 2008 letter from Dr. Hopkins requesting
information from the Office; a curriculum vitae for Dr. Varghese; an article from the employing
establishment’s website concerning schedule awards and copies of photographs of her left wrist.
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

7

Denis M. Dupor, 51 ECAB 482 (2000).

4

None of these documents contains an opinion from a physician on the underlying medical issue
in this case, namely, the degree permanent impairment to appellant’s left upper and lower
extremities. Therefore, they do not constitute relevant and pertinent new evidence not previously
considered by the Office.8
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law, advanced a relevant legal argument not previously considered by the Office or
constituted relevant and pertinent new evidence not previously considered by the Office. The
Board finds that the Office properly determined that she was not entitled to further review of the
merits pursuant to any of the requirements under section 10.606(b)(2). It properly denied her
request for reconsideration.
On appeal, appellant contends that her impairments related to the accepted conditions
warrant an increased schedule award. As noted, the Board does not have jurisdiction over the
merits of this case. The issue is whether the Office properly denied appellant’s request for merit
review. For reasons stated, the Board finds that she is not entitled to further review of the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

8

See Susan A. Filkins, 57 ECAB 630 (2006). Evidence which does not address the issue involved is not a basis
for reopening a case. See Joseph A. Brown, Jr., supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

